IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 13, 2007
                                     No. 07-50288
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
v.

JOSE LUIS ORTEGA-ANGELES, Also Known as Jose Ortega-Ortega,
Also Known as Jesus Martin de Santiago, Also Known as Jesus Ortega,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                               No. 3:01-CR-1017-1




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jose Ortega-Angeles has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Ortega-Angeles has not filed a response. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, the motion is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.